ORDER

PER CURIAM.
AND NOW, this 19th day of April, 2002, a Rule having been entered by this Court on March 11, 2002, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Marc M. Scola to show cause why he should not be placed on temporary suspension and no response thereto having been filed, it is hereby
ORDERED that the Rule is made absolute; Marc M. Scola is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplin*375ary Board pursuant to Rule 214(f)(1), Pa. R.D.E.